Lyon, J.
A large mass of testimony is returned in the record, tending to show that the tax certificates on which the plaintiff’s claim is predicated, were, for various causes, illegally issued. There are nearly two hundred of these certificates, and the court did not require the plaintiff to classify them and specify the grounds on which each class is claimed to be illegal. While the failure to do so probably was not error, inasmuch as the county does not seem to have been prejudiced thereby, yet the court should have required the plaint*672iff to file a complaint specifying the grounds of liis claim with reasonable certainty. The deficiency is not supplied in the finding of the court. The record discloses no specific findings of fact, hut only that the taxes on the lands described in the tax certificates had not been legally assessed thereon, and that said lands were not legally sold. It only appears inferentially that the court found that the plaintiff was the owner of any of such certificates, and his ownership thereof was disputed on the trial. We cannot undertake to supply proper findings. That is the duty of the circuit court. We shall only determine such material questions of law as the record presents, and leave that court to determine the facts and apply the law thereto.
I. The jurisdiction of the board of supervisors to act upon the claim is denied, for the alleged reasons that the claim was not presented in due time and was not in proper form.
We think that ch. 160, Laws of 1868 (Tay. Stats., 301), was not intended to prohibit, and does not prohibit, the county board of supervisors, at any meeting thereof, from acting upon accounts against the county which are not filed with the clerk until after the first day of such meeting. To hold otherwise would require a very strict construction of the statute, and one which might result in much inconvenience, perhaps injustice, without any corresponding public benefit.
As to the form of the account or claim. It. would have been more satisfactory, had the grounds been stated therein upon which the certificates were claimed to be illegal; and no doubt the board might lawfully have required such a statement before acting upon the claim. But it did not, and we think the failure to do so does'not affect the jurisdiction of the board over the matter.
II. It is assigned for error affecting the jurisdiction of the circuit court, that the bond given by Mr. Eaton, on his appeal from the disallowance of his claim by the board of supervisors, is fatally defective; and a bond is inserted in the print*673ed case which is defective. But we do not find in the record the bond given on that appeal; and we must presume, in support of the jurisdiction and rulings of the circuit court, that a proper bond was given. If, however, such bond is imperfect, no good reason is perceived why the circuit court should not allow a proper bond to he filed.
III. This case was decided by the circuit court before this court had decided Baker v. The Supervisors of Columbia Co., 39 Wis., 441; and the learned circuit judge very naturally and properly followed the intimation in Wolff v. The Supervisors of Sheboygan Co., 29 id., 79, to the effect that the limitation act of 1867 (ch. 112) does not run in favor of a county in actions like this. "We must, however, apply the rule of Baker v. The Supervisors, and it is not the fault of the circuit judge that it leads to a reversal of his judgment.
Oh. 112, Laws of 1867, was enacted and published in April of that year, and thereby became a statute of the state. By the third section, its effect was postponed until January 1, 1868. The purpose of the legislature doubtless was, to give holders of tax certificates issued or transferred by a county before January 1, 1862, until January 1, 1868, to commence actions thereon, and to bar them after, that time; and to bar actions on certificates issued or so transferred after January 1, 1862, after the expiration of six years from the day of sale or transfer. We think the statute accomplishes such purposes as effectually as though it had so enacted in terms. We think also that a reasonable time elapsed after the passage of that act and before the bar of the statute took effect, that is, before January 1, 1868, for holders of certificates upon which rights of action had accrued prior to January 1, 1862, to commence actions thereon.
It -follows from these views, that the bar of the statute has attached to all of the certificates in suit which were transferred by the county before November 10, 1868. Inasmuch as the judgment includes the amount of certificates transferred be*674fore that date, it must be reversed for that reason, if for no other. For reasons before indicated, we do not think we ought, on this record, to pass upon the other questions presented in the assignment of errors. If the judgment includes (as is claimed) certificates which Mr. Eaton failed to prove that he owned, the circuit court will correct the error.
By the, Court. — Judgment reversed, and cause remanded for further proceedings according to law.